[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO REOPEN AND REARGUE
The plaintiff has moved to reopen and reargue the above entitled matter. The court will grant the motion to reopen in the following respects only:
1. On page 13, the last sentence on that page in the Memorandum of Decision shall be stricken and the following substituted in lieu thereof:
   Since the plaintiff has already taken $25,000.00 for his own use, he has in effect taken a substantial share of the equity.
2. The Memorandum of Decision will also be further amended as follows:
       On page fourteen, in the last sentence on that page, the words "which he values at $83,900.00" will be stricken, and in lieu thereof, add these words, "to which the plaintiff is making no claim."
All of the other requests of the plaintiff are denied except the court did hear the plaintiff's reargument and to that extent allowed it.
It is so ordered.
MARGARET C. DRISCOLL STATE TRIAL REFEREE CT Page 7479